TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2021



                                      NO. 03-19-00523-CR


                                     Ex parte Judy Morales


         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
                 BEFORE JUSTICES GOODWIN, KELLY, SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order denying habeas corpus relief entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order denying habeas corpus relief. Therefore, the Court affirms the trial

court’s order denying habeas corpus relief. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.